DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed January 10, 2022 have been entered.  Claims 3 and 4 have been cancelled.  Claims 1, 16 and 21 have been amended.  Claims 24 and 25 have been added.  Claims 7-9 and 12 had been previously cancelled.  Claims 1, 2, 5, 6, 10, 11 and 13-25 are currently pending in the application.  The amendment to claim 1 has overcome the previous rejection under 35 U.S.C. 112(b)

Reasons for Allowance
Claims 1, 2, 5, 6, 10, 11 and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, Joseph (U.S. Publication No. 2006/0107456) is cited as being of interest for disclosing a collapsible bed frame 10 comprising:  a plurality of lateral bar units 15, 17 and 22, each arranged substantially parallel to another (Figure 1), each having a first end and a second end (each end of the lateral bars 15, 17 and 22 define by the ends connected to longitudinal bar units 16 through connectors 21), wherein the plurality of lateral bar units 15, 17, and 22 comprises a first outer lateral bar unit 15 and a second outer lateral bar unit 22 (Figure 1); and a plurality of first longitudinal bar units 16 disposed at a first side of the collapsible bed frame and coupled with the first ends of the first and second outer lateral bar units 15 and 22 (where each longitudinal bar unit comprises two of longitudinal segments 16, each unit defined between an outer lateral bar 15 or 22 and inner lateral bar 17, where the 
Oh (U.S. Publication No. 2009/0025143) is cited as being of interest for teaching each bar unit in the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) comprises an upper bar 16, 32 and a lower bar 17, 33 (Figure 2).
Shenton (European Publication No. EP 2182151 A2) is cited as being of interest for teaching an elongated body 40 having a central axis, an upper portion fixedly coupled (through a fastener inserted through threaded hole 80, paragraph 0024, Figure 2), and a lower portion  fixedly coupled (through a fastener inserted through threaded hole 80, paragraph 0024, Figure 
However, the connector of Shenton does not disclose or teach where the upper and lower portions are inalterably coupled with the respective first or second end of the upper and lower potions of the outer lateral bar unit to which it is connected.  Shenton specifically discusses providing fixing holes 24 or 56 on the hinge plate 20 or 54 (Figure 1 and Figure 3), where fasteners are to be inserted through the fixing holes.  Generally, fasteners used in the arts are typically screws, which are removably fastened through the fixing holes and onto the door or other object to be hinged.  There is no disclosure, teaching, or suggestion in the prior art of record that would provide for the subject matter of claim 21. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673